United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3085
                                 ___________

Michael Jefferson,                    *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the District
City of Omaha Police Department;      * of Nebraska.
Officer Patrick McCaslin,             *
Individually and in His Official      *
Capacity; City of Omaha, Nebraska,    *
                                      *
             Appellees.               *
                                 ___________

                           Submitted: April 18, 2003

                                Filed: July 14, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and MELLOY, Circuit Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

     Michael Jefferson brought an action under 42 U.S.C. § 1983 against the City
of Omaha, the Omaha Police Department, and Officer Patrick McCaslin. When the
district court1 granted summary judgment in favor of the defendants on all claims,
Mr. Jefferson appealed. We affirm.

                                          I.
      "We review the district court's grant of summary judgment de novo."
Yarborough v. DeVilbiss Air Power, Inc., 321 F.3d 728, 730 (8th Cir. 2003).
"Summary judgment is appropriate if, after viewing the evidence and all reasonable
inferences from it in the light most favorable to the nonmoving party, there is no
genuine issue as to any material fact." Id.; see Fed. R. Civ. P. 56(c).

       Mr. Jefferson was cited for two counts of enticement in violation of an Omaha
ordinance based on the allegations of two young boys. One of these boys alleged that
a black man driving a red truck had asked him and his friend if they wanted a ride
home. The boy also told the officer that he believed that the man was a local
newspaper carrier and, in addition, the boy gave the officer the license plate number
of the red truck. The officer, who knew that there had recently been two reported
incidents of a man in a red truck trying to entice children into his vehicle with candy,
verified the details of this story with the other boy who was present at the time of the
alleged enticement. He also received assurances from the first boy's mother that her
son was generally trustworthy.

      Satisfied as to the veracity of the boys' representations, the officer traced the
license plate number to a red truck registered to Mr. Jefferson. Mr. Jefferson matched
the description given by the boys in all relevant respects. When the officer went to
Mr. Jefferson's residence and asked if he could speak with him, Mr. Jefferson
assented and invited the officer into his home. The officer proceeded to tell
Mr. Jefferson about the allegations made by the boys. Mr. Jefferson acknowledged


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-
that he had spoken with two boys that afternoon while delivering newspapers, but he
denied having offered them a ride. The officer then called his supervisor,
Officer McCaslin, who instructed him to cite Mr. Jefferson for two counts of
enticement. Mr. Jefferson accompanied the officer to his police cruiser, the citations
were issued, and the officer drove away. The next day, the children admitted that
they had fabricated their story and all charges against Mr. Jefferson were immediately
dropped. At no point was Mr. Jefferson taken into custody.

                                          II.
       We consider first Mr. Jefferson's claim that his fourth amendment rights were
violated. Mr. Jefferson's contention is that the government arrested him without
probable cause, thereby depriving him of his right to be free from unreasonable
seizures. The well established rule "that a warrantless arrest without probable cause
violates an individual's [fourth amendment] rights," Hannah v. City of Overland, Mo.,
795 F.2d 1385, 1389 (8th Cir. 1986), however, does not help Mr. Jefferson in this
case.

        As an initial matter, we are not convinced that Mr. Jefferson has even been
"seized" for the purpose of triggering fourth-amendment protection. The record
clearly shows that the encounter between Mr. Jefferson and the police officer began
as a consensual one. Such an encounter does not become a "seizure" unless a
" 'reasonable person' " would not feel " 'free to leave.' " See INS v. Delgado, 466 U.S.
210, 215 (1984) (quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980)
(opinion of Stewart, J.)). The only times at which Mr. Jefferson can even plausibly
argue that he was seized, in our view, was when the officer informed him that he
would be issued a citation and during the time that it took to issue the citation. But
it is unclear that a mere citation can be properly characterized as a seizure. Although
Justice Ginsburg has expressed the opinion that a person is "seized" when the state
uses a "summons in lieu of arrest to secure his presence in court," Albright v. Oliver,
510 U.S. 266, 279 (1994) (Ginsburg, J., concurring), a majority of the court has not

                                          -3-
joined her in this view. And while our court has not taken up the matter, several of
our sister circuits have been disinclined to expand fourth-amendment law in the
direction that Justice Ginsburg suggested. For instance, the Sixth Circuit has held
that a person was not seized by the issuance of a parking citation, see DePiero v. City
of Macedonia, 180 F.3d 770, 789 (6th Cir. 1999), cert. denied, 528 U.S. 1105 (2000),
and the First Circuit has held that the commencement of criminal proceedings against
a defendant coupled with the requirement that he appear several times at the court's
behest did not constitute a seizure, see Nieves v. McSweeney, 241 F.3d 46, 56 (1st Cir.
2001).

       The disposition of this case, however, does not require us to resolve this issue.
Even if there was a seizure here, that seizure was more like a temporary physical
detention that requires reasonable suspicion, see, e.g., Terry v. Ohio, 392 U.S. 1, 16-
19, 30 (1968), than a full-blown arrest requiring probable cause, see, e.g., California
v. Hodari D., 499 U.S. 621, 624-26 (1991). Considering that the facts in the present
case are virtually indistinguishable from those in Brodnicki v. City of Omaha, 75 F.3d
1261, 1263-66 (8th Cir. 1996), cert. denied, 519 U.S. 867 (1996), where we found
that there was probable cause to make an arrest, we do not hesitate to conclude that
even if the issuance of citations to Mr. Jefferson was a seizure for purposes of the
fourth amendment, it was certainly a reasonable one. Summary judgment was
therefore properly granted as to Mr. Jefferson's fourth amendment claims.

                                         III.
       Mr. Jefferson also claims that the practices of the defendants resulted in the
unequal enforcement of the Omaha ordinance that he was cited under, in violation of
the fourteenth amendment. To succeed on a selective-prosecution claim, a plaintiff
"must show both that the enforcement had a discriminatory effect, and that the
enforcement was motivated by a discriminatory purpose." United States v. Bell, 86
F.3d 820, 823 (8th Cir. 1996), 519 U.S. 955 (1996). Mr. Jefferson has shown neither.



                                          -4-
       In order to establish a discriminatory effect, Mr. Jefferson must show that the
law he was cited under was not enforced with the same vigor against persons of a
different race. See id. But he does not offer any evidence as to the enforcement of
the specific ordinance in this case. Instead, he offers generic evidence that 44% of
the people arrested in his county are black although black people represent only 11%
of the population. This evidence, standing alone, does not indicate a discriminatory
effect in arrests generally, and it certainly does not indicate a discriminatory effect
with respect to the specific ordinance at issue in this case.

       Likewise, Mr. Jefferson has not shown that the defendants cited him based on
an improper use of race. Mr. Jefferson was cited because he fit the description given
by a witness to an alleged crime. Although that description included the suspect's
race, it also included the suspect's gender, the color of his truck, the suspect's
occupation, and the suspect's license plate number. In this context it was not
improper for police officers to consider Mr. Jefferson's race in conjunction with the
other aforementioned characteristics. We conclude that Mr. Jefferson has failed to
produce evidence sufficient to create a genuine issue of material fact.

    For the foregoing reasons, we affirm the order of the district court granting
summary judgment.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-